Citation Nr: 1439622	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disability, to include bronchial asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran's appeal was previously remanded by the Board in January 2012 and its directives were substantially complied with.  See D'Aries v. Peake, 22 Vet. App. 97 (2008)

In November 2011, the Veteran testified at a video conference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, further action is needed prior to adjudication of the claim.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran underwent a VA Disability Benefits Questionnaire (DBQ) in May 2012 for his respiratory disabilities.  The examiner noted that the Veteran had a diagnosis of asthma and chronic obstructive pulmonary diseases (COPD).  The examiner was asked to provide an opinion as to whether or not the Veteran's bronchial asthma clearly and unmistakably existed prior to service.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood i.e. it is undebatable."  Quirin v. Shinseki, 22 Vet App 390, 396 (2009).  The standard of clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet App 331, 334 (1993).  

The examiner concluded that the Veteran's bronchial asthma clearly and unmistakably existed prior to service, but then included in the discussion that the examiner "cannot state that [she] is 'absolutely certain' that the [Veteran's] condition existed prior to his entrance into service."  The Board finds that this opinion is unclear, internally inconsistent, and requires clarification, especially in light of the evidentiary standard required.  Nieves-Rodriguez.  The examiner also failed to incorporate the Veteran's assertions made at his Board hearing, and to the July 2008 VA examiner that he did not have a pre-existing injury and that he never had breathing problems before service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).     

While the examiner did an adequate job discussing the Veteran's medical history, diagnosis, and provided sufficient testing, a nexus opinion regarding the Veteran's diagnosed COPD is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should afford the Veteran a VA respiratory examination to determine the nature and etiology of the Veteran's claimed respiratory disability, including bronchial asthma and COPD. The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

 (a) Based on a review of the entire record, did the Veteran's current bronchial asthma, clearly and unmistakably (cannot be misinterpreted and misunderstood i.e. it is undebatable)  preexist his entrance into service in September 1967?


 (b) If the Veteran's bronchial asthma, preexisted the Veteran's period of active duty service, was there a worsening of such injury, defect, or disorder during service? If so, did such a worsening (i.e., increase in severity) represent the natural progress of the injury, defect, or disorder; or, was such a worsening beyond the natural progress of the injury, defect, or disorder (representing a permanent worsening of the underlying condition).

(c) If the examiner determines that the Veteran's bronchial asthma did not preexist the Veteran's service, is it at least as likely as not (50 percent or greater probability) that his disability had its onset during the Veteran's active duty service from September 1967 to November 1967; or, was such disorder caused by any incident or event that occurred during his period of service? 

(d) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has COPD?  If the Veteran has developed COPD or any other respiratory disorder, is it at least as likely as not (50 percent or greater probability) that COPD or any other diagnosed respiratory disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including the events described by the Veteran in basic training?

(e) If the examiner determines that the Veteran's bronchial asthma did not pre-exist service and is related to service, then the examiner should answer whether or not it is at least as likely as not (50 percent or greater probability) that the Veteran's bronchial asthma is the cause of any currently diagnosed COPD?

(f) If the examiner determines that the Veteran's bronchial asthma is related to service, then the examiner should answer whether or not it is it at least as likely as not (50 percent or greater probability) that the Veteran's bronchial asthma caused a worsening of any currently diagnosed COPD, beyond the normal progress of that disease?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his pre-service reports must be considered in formulating the requested opinion. If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

 A complete rationale should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  Thereafter, readjudicate the claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


